Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to the use of polar codes in wireless communications.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…receiving first and second transmissions associated with a set of information bits, wherein each of the first and second transmissions use a different polar code and share a subset of the set of the set of information bits; 
at a first polar decoder determining  soft information for each information bit included in the first transmission; 
providing from the first  polar decoder to a second polar decoder, the determined soft information for an information bit included in the subset; and 
using the provided soft information in an iterative decoding process to decode the second transmission.”
The prior arts of record (K. Niu, K. Chen and J. Lin, "Beyond turbo codes: Rate-
compatible punctured polar codes," as an example of such prior arts) teach rate compatible polar codes but fail to teach the specifics of the claimed:

at a first polar decoder determining  soft information for each information bit included in the first transmission; 
providing from the first  polar decoder to a second polar decoder, the determined soft information for an information bit included in the subset; and 
using the provided soft information in an iterative decoding process to decode the second transmission.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111